I concur with the persuasive rationale of the majority opinion and share the majority's concern that we may be establishing a dangerous precedent in giving our imprimatur to the taking of a newborn infant from its parents before the infant is even released from the hospital. In reaching this hard decision, I have tried not to be influenced by the fact that the parents are public charges, and that the taxpayers assuredly are paying the medical expenses attendant to the birth, as well as the legal fees for appellant's attorney and the child's attorney, both at the trial and appellate level. The same can be said, of course, with respect to the salaries of the prosecutors, the social workers, and the members of this court. I mention this only because some might interpret our decision to be based upon a lack of financial responsibility on the part of the parents. The fundament of our decision, however, is based upon a perception that the trial court did not abuse its discretion in determining that the granting of custody to the parents would be a long-odds gamble with respect to the life of the child.